473 F.2d 1375
James H. Moore, Petitioner-Appellant,v.UNITED STATES ATTORNEY GENERAL, J. D. Henderson, Warden,etc., et al., Respondent-Appellee.
No. 72-3331 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Feb. 28, 1973.

James H. Moore, pro se.
John W. Stokes, U. S. Atty., Anthony M. Arnold, Asst. U. S. Atty., Atlanta, Ga., for respondent-appellee.
Before JOHN R. BROWN, Chief Judge, and DYER and SIMPSON, Circuit Judges.
PER CURIAM:


1
Petitioner seeks a writ of mandamus to compel the Attorney General of the United States and the Warden of the Atlanta Federal Penitentiary to transfer his place of confinement from Atlanta to Lewisburg, Pennsylvania, so that he might be incarcerated in close proximity to the residence of his wife and children.  While we have no doubt that such a transfer might serve to enhance the rehabilitative aspects of Petitioner's jail term, he has failed to raise a claim cognizable by federal courts.  Therefore, we affirm the District Court's denial of the writ.


2
A person convicted of a crime against the United States and sentenced to confinement is committed by statute to the custody of the Attorney General at a place to be designated solely by the Attorney General. 18 U.S.C.A. Sec. 4082.  Floyd v. Henderson, 5 Cir., 1972, 456 F.2d 1117; Holland v. Ciccone, 8 Cir., 1967, 386 F.2d 825.  Cf. Royal v. Clark, 5 Cir., 1971, 447 F.2d 501; Krist v. Smith, 5 Cir., 1971, 439 F.2d 146; Haggerty v. Wainwright, 5 Cir., 1970, 427 F.2d 1137.


3
Affirmed.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I